Citation Nr: 1637385	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-49 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected chronic rhinitis.

2.  Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from February 1978 to February 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied the Veteran's service connection claims for a sleep disorder and type II diabetes.  The Veteran disagreed with that decision and perfected this appeal.

In his substantive appeal, the Veteran requested a Board hearing at the Washington D.C. Central Office.  See VA Form 9 dated December 20, 2010.  However, in a subsequent correspondence, the Veteran withdrew his request for a hearing.  See Statement in Support of Claim dated December 22, 2010.  

The issue of entitlement to service connection for type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the probative evidence of record demonstrates that the Veteran's obstructive sleep apnea had its onset during his period of service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38°U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2015).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's service connection claim for sleep apnea, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

Applicable Law and Analysis 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran claims that his obstructive sleep apnea is directly related to his period of service.  Specifically, the Veteran reports that while in service, his bunkmates told him that he often snored and had breathing issues while he was asleep.  See Statement in Support of Claim dated December 21, 2010.

Service treatment records are silent for any diagnoses, complaints, or treatments for any sleep disorders, to include sleep apnea.  The Veteran reported frequent headaches during service, but no diagnosis was given.

The Veteran was diagnosed with obstructive sleep apnea in 2006, five years after his discharge from service.  The doctor did not provide an etiology for his sleep apnea diagnosis.  See Sleep Study dated April 14, 2006.

The most probative evidence of record is an opinion from the Veteran's private doctor.  Dr. A.M.G. opined it was at least as likely as not that the Veteran's obstructive sleep apnea manifested during service.  In so finding, Dr. A.M.G. noted the Veteran's 66 pound weight gain and frequent treatment for headaches during service.  Dr. A.M.G. stated that the most common cause of sleep apnea is excessive weight and obesity; the Veteran had a 10 unit increase in his body mass index during service.  She also reported that headaches, along with snoring, are among the most common symptoms of sleep apnea.  See Letter from Dr. A.M.G. dated August 4, 2016.  

The Board finds that Dr. A.M.G.'s positive nexus is highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opinion is suitably qualified and sufficiently informed).  In addition to a review of the Veteran's record and medical history, Dr. A.M.G.'s opinion is thorough, well-reasoned and is based on sound medical principles.  

Given the evidence and the medical opinion already of record, the Board concludes that the evidence is at least in equipoise.  Accordingly, the benefit-of-the-doubt rule is applicable in this case, and the relationship between the Veteran's current obstructive sleep apnea and his active military service is established, and the benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

The Board finds that further evidentiary development is necessary before appellate adjudication.

The Veteran avers that his type II diabetes disability is related to his period of active service.  The Veteran was diagnosed with type II diabetes in 2006.  See VA Treatment Record dated April 4, 2006.

To date, the Veteran has not been afforded a VA examination in relation to his service connection claim for diabetes.  In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38°U.S.C.A. § 5103A(d)(2); 38°C.F.R. § 3.159(c)(4)(i).

Here, the Board finds that the McClendon standard for a VA examination has been met.  During service, the Veteran's glucose levels remained at 88 mg/dl.  See Service Treatment Records dated June 29, 1998 and July 9, 1998.  Towards the end of the Veteran's service, his glucose levels increased to 94 mg/dl; at separation, the Veteran's glucose levels were at 104 mg/dl.  See Service Treatment Record dated November 30, 1999; Separation Examination dated October 17, 2001.  

Given the documented increase in the Veteran's glucose levels toward the end of his service, the Board finds that a VA examination is necessary to determine whether the Veteran's diabetes had its onset during, or is otherwise etiologically attributable to, his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's type II diabetes mellitus.

2.  After records development is completed, schedule the Veteran for a VA examination with the appropriate examiner to determine the nature and etiology of the Veteran's type II diabetes mellitus.  The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review.  All tests and studies deemed necessary should be accomplished.  Upon review of the record and after examination of the Veteran, the examiner should respond to the following:

a) Whether it is at least as likely as not (i.e. there is a 50 percent probability) that the Veteran's diabetes had its onset during service or is otherwise traceable thereto.  In providing this opinion, please discuss the significance of the Veteran's rising glucose levels during service, to include a glucose level of 104 mg/dl at service separation.

All opinions must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the physician should so state, and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

3.  After the development requested above has been completed, the entire record, including any additional records obtained, should again be reviewed, and the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


